Citation Nr: 1104304	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 2000 to February 
2001 and from February 2003 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran and his spouse testified at an RO formal hearing in 
March 2008.  A transcript of those proceedings has been 
associated with the Veteran's claims file.

By way of background, the Veteran's claims were remanded by the 
Board for further procedural and evidentiary development in March 
2010.  Because the benefits sought remain denied, the claims have 
been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with cervical degenerative 
disc disease.

2.  A VA medical opinion links the Veteran's cervical 
degenerative disc disease to service.

3.  The Veteran is currently diagnosed with lumbar degenerative 
disc disease.

4.  A VA medical opinion links the Veteran's lumbar degenerative 
disc disease to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical degenerative 
disc disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  

2.   The criteria for service connection for a lumbar spine 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant case, the Board is granting service connection for both a 
cervical and lumbar spine disorder; thus, the Board is granting 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further considered.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran is seeking service connection for both a cervical and 
lumbar spine disorder (claimed by the Veteran as a back and neck 
condition with pain), and he reports that he first experienced 
back and neck pain during his second period of active service, 
which spanned from February 2003 to September 2004.

The Veteran's service treatment records do not reflect any 
diagnosed cervical or lumbar spine disorders; however, they do 
reflect that he reported back and neck pain during active service 
and sought treatment for his symptoms.  Specifically, the 
Veteran's July 2004 post-deployment medical history survey 
reflects that the Veteran reported having back pain during his 
deployment.  Additionally, private chiropractic records reflect 
that the Veteran received treatment for his neck and back 
complaints from August to October of 2004.  As the Veteran was 
discharged from his second period of active duty in September 
2004, a portion of this treatment was administered during the 
Veteran's active service.  

The Veteran's post-active service treatment of record reflects 
that the Veteran continued to report experiencing neck and back 
pain.  A July 2005 reservist medical history report includes the 
Veteran's report of experiencing recurrent back pain, and an 
August 2006 reservist document entitled "Certification of 
Current Status" reflects the Veteran's statement that his 
current neck and back pain began during his Iraqi deployment (his 
second period of active service).  

The Veteran was afforded a VA examination in June 2005 that 
included an assessment of his spine.  The examination report 
reflects that x-rays of the Veteran's cervical and lumbar spine 
were interpreted to reveal a loss of lordosis, and the examiner 
noted a diagnosis of a chronic lumbar and cervical spinal strain.  
However, the examiner later stated that he could not state 
whether the Veteran has a spinal condition without resorting to 
mere speculation given that the Veteran had no evidence of a 
spinal injury.  

The Veteran's subsequent VA treatment records also reflect his 
continued reports of experiencing neck and back pain, and an 
August 2006 VA treatment record reflects a notation that the 
Veteran had a loss of normal lordotic curve.  The Veteran 
underwent a magnetic resonance imaging (MRI) study of his spine 
in August 2007, which was interpreted to reveal mild degenerative 
changes of the endplate of C6, thought to likely be the beginning 
of a Schmorl's node.  No other abnormalities were noted, and the 
MRI was deemed to reveal a normal cervical and lumbar spine.

Th Board reviewed the foregoing evidence, and in March 2010 
remanded the Veteran's claims for a medical opinion to resolve 
the inconsistency between the 2005 VA examiner's diagnosis of a 
chronic cervical and lumbar strain and his opinion that he cold 
not state whether the Veteran had a spinal disability without 
resorting to speculation.  As the 2005 VA examiner was apparently 
no longer available, the Veteran was afforded a new VA 
examination and medical opinion in June 2010.  The examination 
report reflect that the examiner conducted a physical examination 
of the Veteran and reviewed lumbar and cervical spinal x-rays 
taken in conjunction with this VA examination, as well as the 
aforementioned 2007 MRI study results.  The June 2010 spinal x-
rays were interpreted to reveal slight spurring at C-6, 
interpreted to be indicative of mild cervical degenerative disc 
disease, and no abnormalities of the lumbar spine.   The results 
of the 2007 MRI, which revealed mild degenerative changes of C6 
and no lumbar abnormalities, were transcribed into the 
examination report, as well.  

The examiner noted diagnoses of both cervical and lumbar 
degenerative disc disease, stating that the Veteran's physical 
examination and recent radiological studies suggested that the 
Veteran had early degenerative disc disease of the cervical and 
lumbar spine.  The examiner then stated that it was at least as 
likely as not that the Veteran's cervical and lumbar degenerative 
disc disease were related to service.  The examiner explained 
that the Veteran's reports of roadside bomb attacks and other 
traumatic impact injuries during service would put the Veteran's 
spine and intervertebral disc spaces at a higher risk for 
developing early degenerative changes.

After reviewing all of the evidence of record, the Board finds 
that service connection is warranted for both the Veteran's 
diagnosed cervical and lumbar spine disorders.  While the 
Veteran's radiologic studies have been interpreted to reveal only 
degenerative changes of his cervical spine, the VA examiner who 
conducted the Veteran's 2010 VA examination found that the 
Veteran's physical examination and radiographic studies were 
suggestive of early degenerative changes of both the Veteran's 
lumbar and cervical spines and accordingly diagnosed the Veteran 
with cervical and lumbar degenerative disc disease.  Thus, the 
evidence of record reflects a currently-diagnosed cervical and 
lumbar spinal disorder, the threshold requirement when 
determining entitlement to service connection.  See 38 C.F.R. § 
3.303(a) (2010).

Moreover, the evidence of record also reflects that the Veteran 
reported experiencing back pain during his active service, as 
reflected in his July 2004 post-deployment questionnaire, and 
that he received chiropractic treatment for both cervical and 
lumbar spine complaints during his active service, as reflected 
by private chiropractic treatment records of record.  
Furthermore, the 2010 VA examiner linked the Veteran's currently-
diagnosed cervical and lumbar degenerative disc disease to the 
Veteran's second period of active service, stating that the 
Veteran's reported in-service experiences would subject the 
Veteran to developing early degenerative spinal changes.  

Thus, given the evidence of record reflecting the Veteran's in-
service complaints of and treatment for back and neck pain, his 
current diagnoses of cervical and lumbar degenerative disc 
disease, and the medical opinion of record relating these spinal 
disorders to service, the Board finds that a basis for granting 
service connection for cervical and lumbar degenerative disc 
disease has been presented.  Accordingly, the Veteran's appeal is 
granted.




ORDER

Service connection for cervical degenerative disc disease is 
granted.

Service connection for lumbar degenerative disc disease is 
granted.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


